           Case 1:21-cv-00213-CJN Document 3 Filed 01/25/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                     )
 US DOMINION, INC.,                                  )
                                                     )
 DOMINION VOTING SYSTEMS, INC., and                  )
                                                     )
 DOMINION VOTING SYSTEMS                             )
 CORPORATION,                                        )
                                                     )
        Plaintiffs,                                  )
                                                     )
            v.                                       )   Case No. 1:21-cv-00213
                                                     )
 RUDLOPH W. GIULIANI,                                )
                                                     )
        Defendant.                                   )
                                                     )

CERTIFICATE REQUIRED BY LCVR 26.1 OF THE LOCAL RULES OF THE UNITED
       STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

       I, the undersigned counsel of record for US Dominion, Inc., Dominion Voting Systems,

Inc., and Dominion Voting Systems Corporation, certify that to the best of my knowledge and

belief, the following are parent companies, subsidiaries, affiliates, or companies which own at least

10% of the stock of US Dominion, Inc., Dominion Voting Systems, Inc., or Dominion Voting

Systems Corporation, which have any outstanding securities in the hands of the public.

•   None

       These representations are made in order that the judges of this Court may determine the

need for recusal.

                                              Respectfully Submitted,

Date: January 25, 2021
                                              /s/ Thomas A. Clare, P.C.
                                              Thomas A. Clare, P.C. (D.C. Bar No. 461964)
                                              Megan L. Meier (D.C. Bar No. 985553)
                                              Dustin A. Pusch (D.C. Bar No. 1015069)



                                                 1
Case 1:21-cv-00213-CJN Document 3 Filed 01/25/21 Page 2 of 2




                           10 Prince Street
                           Alexandria, VA 22314
                           (202) 628-7400
                           tom@clarelocke.com
                           megan@clarelocke.com
                           dustin@clarelocke.com

                           Attorneys for Plaintiffs




                              2
